PER CURIAM:
On October 24, 1987, claimant Debra Lynne Morton was driving a 1986 Renault Alliance on U.S. Route 220 near Keyser, Mineral County, when the automobile struck a hole. As the automobile is titled in both claimant Debra Lynne Morton's name and that of her husband, the Court upon its own motion amended the style of the claim to include the name of Kenneth Paul Morton.
Claimant testified that she had gone to pick up her mother in Keyser, West Virginia, and was returning to her residence in McCoole, Maryland, when the incident occurred. It was clear weather and the road is a two-lane, hard surfaced highway. It had been a week since she travelled this route. She was aware of the presence of the hole, but she was not certain of its exact location. She was travelling at approximately 30 miles per hour. She stated that the hole was located on a bridge. She determined that the hole is approximately eight inches deep and as big "... as a manhole ..." The right front wheels of her vehicle ran through the hole. She indicated that she had been reimbursed by her insurance company in the amount of $259.22. Claimants paid the first $100.00 of the damages as their deductible.
*202The law of West Virginia is well established that the State neither insures nor guarantees the safety of motorists on its highways. Adkins vs. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). For the respondent to be found liable for damages caused by road defects of this type, the claimants must prove that the respondent had actual or constructive notice of the defect and a reasonable amount of time to take corrective action. Davis vs. Dept. of Highways, 12 Ct.Cl. 31 (1977); Hoskins vs. Dept. of Highways, 12 Ct.Cl. 60 (1977); Hicks vs. Dept. of Highways, 13 Ct.Cl. 310 (1980). As there was no such evidence presented, this claim must be denied.
Claim disallowed.